DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on 03/01/2022 has been entered and considered by examiner.

Claim Objections
3.	Claims 1-7 are objected to because of the following informalities:  
In line 14 of claim 1: “… wherein …” should be changed to --… and wherein …--; and 
In line 2 of claim 3: “… the second diffraction element has …” should be changed to --… the second diffraction element has: …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (U.S. Pub. No. US 2018/0151194 A1) in view of Mukawa (U.S. Pub. No. US 2006/0291021 A1), and further in view of Wakabayashi (US Pub. No. US 2016/0252742 A1).

As to claim 1, Noguchi (Figs. 1-11) teaches a display apparatus (an image display device 100; Figs. 1-2), comprising: 	
an imaging light generating device (a left eye image light generation unit 56b; Fig. 2); and 
an optical system (a projection system optical unit 41, a second diffraction element 31, a second incident surface 315, a reflective volume holographic element 310, a correction system optical unit 21, a first diffraction element 61, a first incident surface 615, a left eye deflection member 61b, and a reflective volume holographic element 610) on which imaging light (an image light L0) emitted from the imaging light generating device (a left eye image light generation unit 56b) is incident (Fig. 2), wherein 
the optical system (the projection system optical unit 41, the second diffraction element 31, the second incident surface 315, the reflective volume holographic element 310, the correction system optical unit 21, the first diffraction element 61, the first incident surface 615, the left eye deflection member 61b, and the reflective volume holographic element 610) includes a first optical unit (a projection system optical unit 41) having positive power (convex lenses) (Fig. 2), a second optical unit (a second diffraction element 31, a second incident surface 315, and a reflective volume holographic element 310) having positive power and including a first diffraction element (Fig. 2), a third optical unit (a correction system optical unit 21) having positive power (convex lenses; having a function of correcting aberration of the image light L0; [0055], lines 1-7) (Fig. 2), and a fourth optical unit (a first diffraction element 61, a first incident surface 615, a left eye deflection member 61b, and a reflective volume holographic element 610) having positive power and including a second diffraction element (a first diffraction element 61) due to the imaging light (the image light L0) (Fig. 2), 
the first optical unit (the projection system optical unit 41), the second optical unit (the second diffraction element 31, the second incident surface 315, and the reflective volume holographic element 310), the third optical unit (the correction system optical unit 21), and the fourth optical unit (the first diffraction element 61, the first incident surface 615, the left eye deflection member 61b, and the reflective volume holographic element 610) being aligned in order along an optical path of the imaging light (the image light L0) (Fig. 2), wherein 
on the optical path (Fig. 2), a first intermediate image (the image light L0 generated by the left eye image light generation unit 56b can be efficiently directed to the second diffraction element 31; [0054], lines 1-10) of the imaging light (the image light L0) is formed at a position between the first optical unit (the projection system optical unit 41) and the third optical unit (the correction system optical unit 21) (Fig. 2), 
a pupil (a pupil) is formed at a position between the second optical unit (the second diffraction element 31, the second incident surface 315, and the reflective volume holographic element 310) and the fourth optical unit (the first diffraction element 61, the first incident surface 615, the left eye deflection member 61b, and the reflective volume holographic element 610) (Fig. 2), 
a second intermediate image of the imaging light is formed at a position between the third optical unit and the fourth optical unit, (an intermediate image is generated between the first diffraction element 61 and the second diffraction element 31 by an intermediate image generation lens 71 which is interpreted as the third optical unit; [0090], lines 11-14; Fig. 9).
Noguchi does not expressly teach [wherein] forming an exit pupil, the second diffraction element is constituted of a volume hologram and has, in a cross-sectional view of the volume hologram, interference fringes continuously varying in pitch and inclination thereof from one end toward another end of the second diffraction element, [wherein] the exit pupil is formed on an opposite side of the fourth optical unit from the third optical unit.
Mukawa (Figs. 5-9) teaches [wherein] 
forming an exit pupil (an exit pupil; [0094], line 5), 
the second diffraction element (the second reflection-type volume hologram grating 24) is constituted of a volume hologram (a hologram layer 24b) and has, in a cross-sectional view of the volume hologram, interference fringes continuously varying in inclination thereof from one end toward another end of the second diffraction element (the slant angles θ21, θ22, θ23, … , θ2n of the interference fringes of the second reflection-type volume hologram grating 24 are formed to increase as the latter is nearer to the first reflection-type volume hologram grating 23, which is expressed with θ21<θ22<θ23, … , <θ2n ; [0084], lines 1-5) (Figs. 5 and 7), [wherein] 
the exit pupil (an exit pupil; [0094], line 5) is formed on an opposite side of the fourth optical unit (the second reflection-type volume hologram grating 24) from the third optical unit (the correction system optical unit 21 in Fig. 2 of Noguchi) (Figs. 8A-8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuously varying slant angles as taught by Mukawa in an image display device of Noguchi because it is possible to equalize the diffraction efficiencies corresponding to the angles of view and solve the problem of uneven brightness.
Noguchi and Mukawa do not expressly teach [the second diffraction element has, in a cross-sectional view of the volume hologram, interference fringes continuously varying in] pitch [from one end toward another end of the second diffraction element].
	Wakabayashi (Figs. 1-14) teaches 
[the second diffraction element has, in a cross-sectional view of the volume hologram, interference fringes continuously varying in] pitch [from one end toward another end of the second diffraction element] (the interference fringe pitches of the end portion 651b are relatively sparser than the central portion 651a and the interference fringe pitches of the end portion 651c are relatively denser than the central portion 651a; the interference fringe pitches are preferably configured to continuously vary; [0209], lines 1-11; Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuously varying interference fringe pitches as taught by Wakabayashi in an image display device of Noguchi as modified by Mukawa because it is possible to suppress the deterioration in the resolution occurring when the interference fringe pitches discontinuously vary.

As to claim 3, Noguchi teaches wherein 
the second diffraction element (the first diffraction element 61) has 
a first interference fringe (an interference fringe 611R) corresponding to first light (an object beam LsR) within a first wavelength band (a red light region 400nm to 500nm) (Figs. 3 and 6), 
a second interference fringe (an interference fringe 611G) corresponding to second light (an object beam LsG) within a second wavelength band (a green light region 500nm to 580nm) that is different from the first wavelength band (the red light region 400nm to 500nm) (Figs. 3 and 6), and
a third interference fringe (an interference fringe 611B) corresponding to third light (an object beam LsB) within a third wavelength band (a blue light region 580nm to 700nm) that is different from both the first wavelength band (the red light region 400nm to 500nm) and the second wavelength band (the green light region 500nm to 508nm) (Figs. 3 and 6).

As to claim 4, Noguchi teaches wherein
the second diffraction element (the first diffraction element 61) has a configuration (Fig. 6), in which a first diffraction layer (a reflective volume holographic element 610R) having the first interference fringe (the interference fringe 611R), a second diffraction layer (a reflective volume holographic element 610G) having the second interference fringe (the interference fringe 611G), and a third diffraction layer (a reflective volume holographic element 610B) having the third interference fringe (the interference fringe 611B) are layered (Fig. 6).

As to claim 5, Noguchi teaches wherein 
the second diffraction element (the first diffraction element 61) has a configuration (Fig. 8), in which among the first interference fringe, the second interference fringe, and the third interference fringe, at least two of the interference fringes are superimposed within one diffraction layer (the interference fringes 611R, 611G, and 611B having such a configuration can be formed by performing simultaneous interference exposure on a holographic photosensitive layer by using reference beams LrR, LrG, and LrB and object beams LsR, LsG, and LsB; [0084], lines 5-9; Fig. 8).

As to claim 6, Wakabayashi teaches wherein 
the interference fringes have a relatively large pitch on a side near the third optical unit and have a relatively small pitch on a side far from the third optical unit (the interference fringe pitches of the end portion 651b are relatively sparser than the central portion 651a and the interference fringe pitches of the end portion 651c are relatively denser than the central portion 651a; the interference fringe pitches are preferably configured to continuously vary; [0209], lines 1-11; Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuously varying interference fringe pitches as taught by Wakabayashi in an image display device of Noguchi as modified by Mukawa because it is possible to suppress the deterioration in the resolution occurring when the interference fringe pitches discontinuously vary.

As to claim 7, Noguchi, Mukawa, and Wakabayashi teach the display apparatus according to claim 1. 
Mukawa also teaches wherein 
the first diffraction element (the first reflection-type volume hologram grating 24), in a cross-sectional view, interference fringes continuously varying in inclination thereof from one end toward the other end of the first diffraction element (the slant angles θ11, θ12, θ13, … , θ1n of the interference fringes of the first reflection-type volume hologram grating 23 are formed to increase as the latter is nearer to the second reflection-type volume hologram grating 24, which is expressed with θ11<θ12<θ13, … , <θ1n ; [0083], lines 1-5) (Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuously varying slant angles as taught by Mukawa in an image display device of Noguchi because it is possible to equalize the diffraction efficiencies corresponding to the angles of view and solve the problem of uneven brightness.
Noguchi and Mukawa do not expressly teach [the first diffraction element has, in a cross-sectional view, interference fringes continuously varying in] pitch [from one end toward the other end of the first diffraction element].
	Wakabayashi also teaches 
[the first diffraction element has, in a cross-sectional view, interference fringes continuously varying in] pitch [from one end toward the other end of the first diffraction element] (the interference fringe pitches of the end portion 651b are relatively sparser than the central portion 651a and the interference fringe pitches of the end portion 651c are relatively denser than the central portion 651a; the interference fringe pitches are preferably configured to continuously vary; [0209], lines 1-11; the difference in the interference fringe pitches of the first hologram element 351 increases, as described above; [0210], lines 5-7; Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuously varying interference fringe pitches as taught by Wakabayashi in an image display device of Noguchi as modified by Mukawa because it is possible to suppress the deterioration in the resolution occurring when the interference fringe pitches discontinuously vary.

Allowable Subject Matter
6.		Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Noguchi, Mukawa, and Wakabayashi, either individually or in combination, does not teach “wherein the second diffraction element has, in a front view of the volume hologram, interference fringes continuously varying in curvature radius thereof from the one end toward the other end of the second diffraction element” of claim 2 in combination with other limitations of the base claim.

Response to Arguments
7.		Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
	As to claim 1, Applicant argues that Noguchi fails to dispose any light-converging element to form a first intermediate image and Noguchi (Fig. 9) merely discloses forming an intermediate image between the second diffraction element (31; 315; 310, interpreted as the second optical unit by the Office) and the first diffraction element (61; 615; 61b; 610, interpreted as the fourth optical unit by the Office) by an intermediate image generation unit 71, rather than the third optical unit and the fourth optical unit for a second intermediate image.  However, the Office respectfully disagrees.  For the first intermediate image, Noguchi teaches that the image light L0 generated by the left eye image light generation unit 56b can be efficiently directed to the second diffraction element 31 ([0054], lines 1-10) between the projection system optical unit 41 and the correction system optical unit 21.  In addition, although Applicant argues that the projection system optical unit 41 is used to adjust the image light L0 for form bundles of parallel rays with different angles in Noguchi, rather than converge the light rays, Noguchi teaches that the bundles of parallel rays with different angles converge and diverge between the projection system optical unit 41 and the second diffraction element (31; 315; 310) (Fig. 2).  For the second intermediate image, Noguchi teaches that the intermediate image generation unit 71, which is interpreted as the third optical unit, generates an intermediate image which is positioned between the intermediate image generation unit 71 and the first diffraction element 61 (]0090], lines 11-14; Fig. 9).
	Therefore, the Office maintains the rejections as recited above.


Conclusion

8.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiries

9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691